Case 1:18-cv-00496-ACK-KJM Document 159 Filed 06/10/20 Page 1 of 42   PageID #:
                                   3847


                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF HAWAI’I
 ___________________________________
 STEPHEN G. AQUILINA and LUCINA,     )
 J. AQUILINA, Individually and       )
 on Behalf of all Others Similarly )
 Situated; and DONNA J. CORRIGAN     )
 and TODD L. CORRIGAN, Individually )
 and on Behalf of All Others         )
 Similarly Situated,                 )
                                     )
                 Plaintiffs,         )
                                     )
      v.                             ) Civ. No. 18-00496-ACK-KJM
                                     )
 CERTAIN UNDERWRITERS AT LLOYD’S     )
 SYNDICATE #2003; LLOYD’S            )
 SYNDICATE #318; LLOYD’S             )
 SYNDICATE #4020; LLOYD’S            )
 SYNDICATE #2121; LLOYD’S            )
 SYNDICATE #2007; LLOYD’S            )
 SYNDICATE #1183; LLOYD’S            )
 SYNDICATE #1729; BORISOFF           )
 INSURANCE SERVICES, INC. d/b/a      )
 MONARCH E&S INSURANCE SERVICES;     )
 SPECIALTY PROGRAM GROUP, LLC        )
 d/b/a SPG INSURANCE SOLUTIONS,      )
 LLC; ALOHA INSURANCE SERVICES       )
 INC.; ILIKEA LLC d/b/a MOA          )
 INSURANCE SERVICES HAWAII;          )
 and DOES 1-100,                     )
                                     )
                 Defendants.         )
 ___________________________________)

   ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS CERTAIN
      UNDERWRITERS AT LLOYD’S AND MONARCH’S MOTIONS TO DISMISS

             Plaintiffs are residents of the Puna District of

 Hawai’i Island (the “Big Island”) who purchased surplus lines

 homeowner’s insurance policies brokered and underwritten by the

 various Defendants.     In the aftermath of the May 2018 eruption

 of Kilauea Volcano, Plaintiffs allegedly sustained significant

                                    - 1 -
Case 1:18-cv-00496-ACK-KJM Document 159 Filed 06/10/20 Page 2 of 42   PageID #:
                                   3848


 damage to their properties and sought coverage for the losses

 under their surplus lines policies.        Such coverage was denied,

 primarily based on an exclusion precluding coverage for lava-

 related damage.     Plaintiffs brought lawsuits in state court, as

 well as this putative class action in federal court, seeking

 relief for losses allegedly caused by the wrongdoing of the

 various Defendants.     The operative class-action complaint

 asserts that Defendants committed unfair business practices and

 breached other statutory and common-law obligations owed toward

 Plaintiffs in connection with the procurement of the policies.

             Certain Underwriters at Lloyd’s London, including

 Syndicates #2003, #318, #4020, #2121, #2007, #1183, #1729

 (“Underwriters”), and Borisoff Insurance Services, Inc. d/b/a

 Monarch E&S Insurance Solutions, LLC, whose assets are owned by

 Specialty Program Group, LLC d/b/a SPG Insurance Solutions, LLC

 (together, “Monarch”) have now moved to dismiss Plaintiffs’

 claims under Federal Rule of Civil Procedure (“Rule”) 12(b)(6)

 for failure to state a claim.1/       For the reasons set forth below,

 the Court GRANTS IN PART and DENIES IN PART Underwriters’ Motion

 to Dismiss, ECF No. 126, and GRANTS IN PART and DENIES IN PART

 Monarch’s Motion to Dismiss, ECF No. 128.




       1/ The other two Defendants—Moa and Aloha—have separately moved to
 dismiss or stay the claims against them pursuant to the Colorado River
 abstention doctrine. Those motions will be addressed in a separate order.

                                    - 2 -
Case 1:18-cv-00496-ACK-KJM Document 159 Filed 06/10/20 Page 3 of 42    PageID #:
                                   3849


                           PROCEDURAL BACKGROUND

             As mentioned, this case began in 2018 as a putative

 class action.      Compl. ECF No. 1.    The initial Complaint was

 brought by lead Plaintiffs Stephen and Lucina Aquilina and Audra

 and Scott Lane, and named as Defendants Underwriters; Monarch;

 Ilikea LLC d/b/a Moa Insurance Services Hawaii (“Moa”); and

 Pyramid Insurance Centre, Ltd. (“Pyramid”).           Id.    It alleged

 that the various Defendants had engaged in a deceptive “scheme”

 to defraud Plaintiffs and deprive them of meaningful insurance

 coverage.    Id.    All four Defendants previously moved to dismiss—

 primarily for failure to meet the heightened pleading standard

 under Rule 9(b)—which the Court granted without prejudice on

 September 26, 2019.      ECF Nos. 106-09.

             The now-operative First Amended Complaint, ECF No.

 114, was filed on December 12, 2019.         It replaces the Lane

 Plaintiffs with Donna and Todd Corrigan, and Pyramid (the Lanes’

 retail broker) with Aloha Insurances Services, Inc. (“Aloha”)

 (the Corrigans’ retail broker).        See Am. Compl.       The Aquilinas

 and the Corrigans (together, “Plaintiffs”) again purport to

 assert claims on behalf of themselves and a putative class of

 similarly-situated consumers (the “Class”).2/          This time,

 however, they abandon their previous allegations of a deceptive


       2/ The Court notes that the Class has not been certified. References
 to the “Class” are for purposes of convenience in addressing the allegations
 in the Complaint.

                                     - 3 -
Case 1:18-cv-00496-ACK-KJM Document 159 Filed 06/10/20 Page 4 of 42   PageID #:
                                   3850


 or fraudulent scheme and reframe them to allege “unfair”

 practices under Hawai`i’s Unfair and Deceptive Acts or Trade

 Practices (“UDAP”) law and breaches of other statutory and

 common-law duties.

             The Amended Complaint asserts three causes of action

 against Underwriters and two causes of action against Monarch:

        1. Count I.    Against Underwriters and Monarch, violation of

          UDAP law, Hawai`i Revised Statutes (“HRS”) § 480-2.           Am.

          Compl. ¶¶ 126-60.

        2. Count II.    Against Underwriters, breach of the implied

          covenant of good faith and fair dealing (“bad faith”).

          Id. ¶¶ 161-77.

        3. Count IV.    Against Underwriters and Monarch, unjust

          enrichment.    Id. ¶¶ 189-220.

             Now before the Court are Underwriters’ Motion to

 Dismiss, ECF No. 126, and Monarch’s Motion to Dismiss, ECF No.

 128, which were filed on February 27, 2020.         Plaintiffs filed

 their oppositions on April 28, ECF Nos. 140 & 141, and

 Defendants filed their reply briefs on May 5, ECF Nos. 151 &

 152.    Moa filed a statement of no opposition to Underwriters’

 Motion, and Monarch and Aloha filed statements of no position as

 to Underwriters’ Motion.      ECF Nos. 143 (Moa), 147 (Monarch), &

 148 (Aloha).    Underwriters and Moa filed statements of no

 opposition to Monarch’s Motion, and Aloha filed a statement of

                                    - 4 -
Case 1:18-cv-00496-ACK-KJM Document 159 Filed 06/10/20 Page 5 of 42   PageID #:
                                   3851


 no position as to Monarch’s Motion.          ECF Nos. 137

 (Underwriters), 142 (Moa), & 149 (Aloha).         The Court held a

 telephonic hearing on both motions on Tuesday, May 19.



                             FACTUAL BACKGROUND

 I.    The Policies

             Plaintiffs and the Class purchased surplus lines

 homeowners insurance policies to insure their residential

 properties located on the Big Island.          Am. Compl. ¶ 1.    The

 policies were underwritten by several syndicates of

 Underwriters.    Id. ¶ 1.    Plaintiffs purchased their policies

 with the help of two retail brokers, Moa and Aloha (together,

 the “Retail Brokers”).      Id. ¶¶ 31-32.      Moa assisted the

 Aquilinas while Aloha assisted the Corrigans.          See id.    The

 Retail Brokers purchased the policies through Monarch, a

 licensed surplus lines broker and the coverholder to and

 authorized agent of Underwriters.          Id. ¶¶ 27-28, 71-72.

 II.   The Surplus Lines Insurance Market

             Surplus lines insurance is available as a last resort

 when the traditional insurance market “cannot or will not

 insure” due to risky characteristics.”         Am. Compl. ¶¶ 2, 98-99.

 The surplus lines market exists to provide coverage for high-

 risk loss exposures when “admitted insurers in the standard

 market do not have the flexibility” to underwrite such risks.

                                    - 5 -
Case 1:18-cv-00496-ACK-KJM Document 159 Filed 06/10/20 Page 6 of 42   PageID #:
                                   3852


 Id. ¶¶ 98-99.     Surplus lines insurance is provided by non-

 admitted insurers who are not licensed to operate in Hawai`i and

 who are not required to obtain approval for their rates, forms,

 and underwriting rules.      Id. ¶ 99.     “[S]urplus lines insurers

 often fill the gap to provide insurance coverage for high-risk

 perils, but are only permitted to do so under specified

 circumstances.”     Id. ¶ 99.

             Specifically, Section 301 of the Hawai`i insurance

 code establishes various requirements to allow for the placement

 of surplus lines insurance.       See HRS § 431:8-301; Am.

 Compl. ¶¶ 101-02.     First, surplus lines insurance may only be

 placed through a “licensed surplus lines broker.”          Am.

 Compl. ¶ 101 (citing HRS § 431:8-301(a)).         And a surplus lines

 broker must perform a “diligent search” of the insurance market

 before placing a surplus lines policy to determine whether the

 insurance can be obtained from “authorized” insurers; whether

 the insurance is in addition to or in excess of the amount and

 coverage that can be procured from authorized insurers; and

 whether the insurance is procured at a rate lower than the

 lowest rate that is generally acceptable to authorized insurers

 transacting that kind of business and providing insurance




                                    - 6 -
Case 1:18-cv-00496-ACK-KJM Document 159 Filed 06/10/20 Page 7 of 42         PageID #:
                                   3853


 affording substantially the same protection.3/              Id. ¶ 102 (citing

 HRS § 431:8-301(a)(2)-(4)).

 III. Plaintiffs’ Allegations of “Inadequate” or “Inappropriate”
      Insurance Coverage

               The Amended Complaint alleges that Defendants

 unlawfully brokered or sold surplus lines policies with

 “inadequate” or “inappropriate” coverage to Plaintiffs and the

 Class when more comprehensive coverage was available.                Am.

 Compl. ¶ 4.       As a result, in the devastating aftermath of the

 recent Kilauea eruption, Plaintiffs were denied coverage under

 their policies for significant losses to their homes and

 properties.       Id. ¶¶ 7-9, 114-117.

               Plaintiffs live in high-risk lava “zones.”            Id. ¶ 1.

 Because of the location of their homes, the traditional,

 voluntary insurance market does not offer any form of property

 insurance.       Id. ¶ 2.    For that reason, Plaintiffs were placed

       3/    HRS § 431:8-301(a) states in full:

       (a)     . . . [I]nsurance may be procured from an unauthorized insurer;
               provided that:
            (1)      The insurance is procured through a surplus lines broker
               licensed in the insured's home state;
            (2)      The full amount or kind of insurance cannot be obtained from
               insurers who are authorized to do business in this State; provided
               that a diligent search is made among the insurers who are authorized
               to transact and are actually writing the particular kind and class
               of insurance in this State each time the insurance is placed or
               renewed;
            (3)      The surplus lines insurance procured is in addition to or in
               excess of the amount and coverage which can be procured from the
               authorized insurers; and
            (4)      The insurance is not procured at a rate lower than the lowest
               rate that is generally acceptable to authorized insurers
               transacting that kind of business and providing insurance affording
               substantially the same protection.

                                       - 7 -
Case 1:18-cv-00496-ACK-KJM Document 159 Filed 06/10/20 Page 8 of 42    PageID #:
                                   3854


 with insurance through the surplus lines market, which—as noted

 above—allows unlicensed insurers to provide coverage.           Id.     In

 other words, the surplus lines market essentially insures what

 the regulated market will not.       Id.

               The surplus lines policies sold to Plaintiffs and

 the Class contained an exclusion that precludes coverage for

 “the peril of lava and/or lava flow causing direct or indirect

 physical damage or loss of use of the insured property” (the

 “Lava Exclusion”).     Am. Compl. ¶ 1.     This despite the fact that

 Plaintiffs allegedly sought homeowner’s insurance that would

 include lava coverage, given the nature of the location of their

 homes.    Id. ¶¶ 45-46, 54.    Plaintiffs allege that they relied on

 Defendants’ “knowledge, experience, and expertise regarding the

 appropriateness and availability of coverages in the Hawaii

 insurance market,” and that Defendants “knew and understood”

 that Plaintiffs’ homes were located in high-risk lava zones—

 making coverage for damages caused by lava flow necessary—yet

 still sold them policies containing the Lava Exclusion.              Id. ¶¶

 46, 54.    While Plaintiffs do not claim that they interacted

 directly with Underwriters or Monarch, the Amended Complaint

 alleges that Monarch (Underwriters’ agent) used its retail

 brokers (Moa and Aloha) to coordinate in the procurement of the

 policies and that Monarch and Underwriters would or should have

 been aware of the particular need for lava coverage based on the

                                    - 8 -
Case 1:18-cv-00496-ACK-KJM Document 159 Filed 06/10/20 Page 9 of 42    PageID #:
                                   3855


 location of Plaintiffs’ properties.        Id. ¶ 76, 133, 139.        Now

 that Plaintiffs’ homes have allegedly suffered damages resulting

 from the recent eruption, Plaintiffs claim that Defendants

 should be held liable for placing Plaintiffs with inappropriate

 coverage without complying with certain statutory requirements

 and without advising them of other available insurance that

 would have included lava coverage.

             Plaintiffs allege that Defendants failed to comply

 with the statutory requirements in Section 301 for placing

 surplus lines coverage, which require a “diligent search” to

 determine whether “[t]he full amount or kind of insurance”

 cannot be obtained from “authorized” insurers.          Am.

 Compl. ¶¶ 37-38, 42-43, 61-62; see also HRS § 431:8-301(a).

 Defendants, according to the Amended Complaint, knew or should

 have known that Plaintiffs lived in high-risk areas, yet they

 still failed to advise Plaintiffs that they would have qualified

 for more comprehensive coverage (including volcanic eruption)

 through other channels.      Am. Compl. ¶¶ 46, 48, 54, 57.       The

 Amended Complaint focuses in particular on coverage through the

 Hawai`i Property Insurance Association (“HPIA” or the

 “Association”).     The HPIA is a statutorily-created association

 of authorized insurers who issue coverage for 16 perils,

 including fire and volcanic eruption.        Am. Compl. ¶ 50.        The

 HPIA was established to make property insurance available to

                                    - 9 -
Case 1:18-cv-00496-ACK-KJM Document 159 Filed 06/10/20 Page 10 of 42   PageID #:
                                    3856


  “persons who are unable to obtain basic property insurance in

  the private market from a licensed insurer.”         Id. (citing HRS §

  431:21-110).    The legislature when creating the HPIA described

  the purpose underlying the program:

             The legislature finds that the recent Kilauea
             volcano eruption and lava flows have caused a
             serious problem for residents of certain
             areas of the Big Island. The actual and
             potential losses caused by the volcanic
             activity    has   also    resulted   in   the
             unavailability of basic property insurance
             for persons having insurable interests in
             properties in the vicinity which has caused
             great   personal   suffering   and  financial
             hardship and has contributed to uncertainty
             in the community. The legislature finds it is
             in the interest of the State to foster
             stability for people adversely affected by
             major natural disasters, and this purpose
             will be served by making basic property
             insurance available to such persons.

             The purpose of this Act is to create an entity
             which will provide appropriately priced basic
             property insurance for owners and occupants of
             property in high risk areas for major natural
             disasters. This extraordinary action is being
             taken to provide limited relief to meet the
             unique and pressing needs of these persons who
             are currently unable to obtain any property
             insurance.

  1991 Haw. Sess. Laws Act 284 § 2; see also Am. Compl. ¶¶ 8-9.

  The legislative history reflects the intent to establish a

  program that would ensure property coverage for individuals

  whose homes are at great risk of damages because of their

  proximity to active volcanoes on the Big Island and the

  continuous eruption thereof.

                                    - 10 -
Case 1:18-cv-00496-ACK-KJM Document 159 Filed 06/10/20 Page 11 of 42   PageID #:
                                    3857


             According to the Amended Complaint, Plaintiffs’ and

  the Class’s properties would have qualified for HPIA insurance,

  but Defendants represented to Plaintiffs that the Underwriters’

  policies were the only available property insurance coverage.

  Am. Compl. ¶¶ 45-46, 52-54, 105.       The Amended Complaint also

  suggests that Plaintiffs may have qualified for other Lloyd’s

  policies within the voluntary market that would not have

  contained a Lava Exclusion.      Id. ¶¶ 62, 106-08.     Plaintiffs

  allege that such policies would only have been available through

  a different broker—in other words, not Monarch.         Id. ¶¶ 106-07.

             Plaintiffs allege that each Defendant violated various

  duties owed to them when placing Plaintiffs and the Class in

  surplus lines insurance without advising them of the

  availability of HPIA insurance or other policies that would have

  included lava coverage.     Am. Compl. ¶¶ 61, 104.      They claim that

  Underwriters and Monarch regularly conduct business selling

  insurance on the Hawai`i islands, and they therefore should have

  been cognizant of the unique geographical concerns—including the

  eruption history—as well as of the existence of the state-

  established HPIA program.      Id. ¶¶ 12, 28, 70-71, 108-09.

  Plaintiffs allege that Underwriters are liable for their own

  conduct and that they are vicariously liable for the conduct of

  their agent, Monarch.     Id. ¶¶ 71, 78, 110.



                                    - 11 -
Case 1:18-cv-00496-ACK-KJM Document 159 Filed 06/10/20 Page 12 of 42   PageID #:
                                    3858


                                   STANDARD

               Rule 12(b)(6) authorizes the Court to dismiss a

  complaint that fails “to state a claim upon which relief can be

  granted.”     Rule 12(b)(6) is read in conjunction with Rule 8(a),

  which requires only “a short and plain statement of the claim

  showing that the pleader is entitled to relief.”         Fed. R. Civ.

  P. 8(a)(2).     The Court may dismiss a complaint either because it

  lacks a cognizable legal theory or because it lacks sufficient

  factual allegations to support a cognizable legal theory.

  Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir.

  1988).

               In resolving a Rule 12(b)(6) motion, the Court must

  accept all well-pleaded factual allegations as true and construe

  them in the light most favorable to the plaintiff.          Sateriale v.

  R.J. Reynolds Tobacco Co., 697 F.3d 777, 783 (9th Cir. 2012).

  The complaint “must contain sufficient factual matter, accepted

  as true, to ‘state a claim to relief that is plausible on its

  face.’”     Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937,

  173 L. Ed. 2d 868 (2009) (quoting Bell Atl. Corp. v. Twombly,

  550 U.S. 544, 570, 127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007)).

  Mere conclusory statements in a complaint or “formulaic

  recitation[s] of the elements of a cause of action” are not

  sufficient.     Twombly, 550 U.S. at 555, 127 S. Ct. 1955, 167 L.

  Ed. 2d 929.     Thus, the Court discounts conclusory statements,

                                    - 12 -
Case 1:18-cv-00496-ACK-KJM Document 159 Filed 06/10/20 Page 13 of 42   PageID #:
                                    3859


  which are not entitled to a presumption of truth, before

  determining whether a claim is plausible.        Iqbal, 556 U.S. at

  678, 129 S. Ct. 1937, 173 L. Ed. 2d 868.        However, “[d]ismissal

  with prejudice and without leave to amend is not appropriate

  unless it is clear . . . that the complaint could not be saved

  by amendment.”    Harris v. Cty. of Orange, 682 F.3d 1126, 1131

  (9th Cir. 2012) (quoting Eminence Capital, LLC v. Aspeon, Inc.,

  316 F.3d 1048, 1052 (9th Cir. 2003) (per curiam)).



                                 DISCUSSION

             Underwriters and Monarch assert several overlapping

  grounds for dismissal.     Underwriters argue that Plaintiffs’

  theory of the case fails because insurers do not have any

  general obligation to ensure the “suitability” of a policy.

  Underwriters’ Mot. 9-14.      They also dispute the alleged duties

  Plaintiffs rely on to support the UDAP and bad faith claims.

  Underwriters’ Mot. 14-16.      Monarch argues in part that it did

  not breach the “diligent search” requirement in Section 301 and,

  even if it did, a diligent search would not prevent the sale of

  Underwriters’ policies.     Monarch’s Mot. 7-14.      Both Underwriters

  and Monarch also argue that any additional duties asserted by

  Plaintiffs would be owed by the Retail Brokers, not Monarch or

  Underwriters, and that offering policies with lava exclusions is

  not “unfair” for UDAP purposes.       Id. at 4-5, 18; Underwriters’

                                    - 13 -
Case 1:18-cv-00496-ACK-KJM Document 159 Filed 06/10/20 Page 14 of 42   PageID #:
                                    3860


  Mot. 17-20.    Based on those arguments, Underwriters and Monarch

  maintain that they are not liable for Plaintiffs’ purported

  losses.    Plaintiffs in response accuse Underwriters and Monarch

  of mischaracterizing the relevant standards and sidestepping

  various duties they owe under state statutory law or common law.

  Monarch’s Mot. 8-11; Underwriters’ Mot. 6-10.

              For the reasons detailed below, the Court holds that

  Plaintiffs have pleaded cognizable claims of UDAP against

  Underwriters and Monarch, and bad faith against Underwriters.

  Plaintiffs have failed to plead a cognizable claim for unjust

  enrichment against both Underwriters and Monarch.          The Court

  will address each of the three causes of action in turn.

  I.   UDAP Claim Against Underwriters & Monarch

              Count I of the Amended Complaint alleges a UDAP claim

  under HRS § 480-2(a), which provides that “[u]nfair methods of

  competition and unfair or deceptive acts or practices in the

  conduct of any trade or commerce are unlawful.”         See Compl. ¶¶

  132-37.    As explained below, the Court holds that Plaintiffs

  have adequately pleaded a plausible UDAP claim.

                a. Plaintiffs’ Allegations

              The allegations supporting Plaintiffs’ UDAP claim can

  be summarized as follows:

       •    As sellers of surplus lines insurance, Underwriters and

            Monarch knew or should have known that Plaintiffs and the

                                    - 14 -
Case 1:18-cv-00496-ACK-KJM Document 159 Filed 06/10/20 Page 15 of 42   PageID #:
                                    3861


           Class owned properties in high-risk zones and would have

           desired comprehensive homeowners coverage, with lava

           coverage.   Am. Compl. ¶¶ 133-34, 139.

       •   Underwriters and Monarch “developed and sold” an

           insurance product that was “wholly inappropriate” and

           “not in Plaintiffs [sic] or the Class’s best interest.”

           Id. ¶¶ 134, 140-41.

       •   Underwriters and Monarch “took advantage” of the lightly-

           regulated surplus lines market to sell insurance that

           excluded coverage for “the very catastrophic risk that

           the standard insurance market cannot and will not cover—

           defeating the very purpose of surplus lines insurance.”

           Id. ¶¶ 135, 141.

       •   Underwriters and Monarch knew or should have known that

           they were required to comply with the Surplus Lines Act

           and act in the best interest of the insureds.         Id. ¶ 134-

           39.

       •   Monarch failed to comply with the Hawaii Surplus Lines

           Act by “failing to perform, or ensuring that retail

           brokers, such as Moa and Aloha, performed, the required

           due diligence to ascertain whether the requested coverage

           was available in the standard market.”        Id. ¶ 143.

       •   “[M]ore comprehensive insurance covering damage incurred



                                    - 15 -
Case 1:18-cv-00496-ACK-KJM Document 159 Filed 06/10/20 Page 16 of 42    PageID #:
                                    3862


            as a result of volcanic eruption was available from HPIA

            and even a non-Monarch brokered Lloyd’s policy.”           Id. ¶

            140.    Plaintiffs were never informed of the availability

            of more comprehensive insurance that would have covered

            the lava damage.    Id. ¶ 135.

  The UDAP claim stems generally from violations of the “good

  faith owed” to Plaintiffs and the Class “embodied in common law,

  as expressed in Lloyd’s Minimum Standards, and codified in the

  Hawai`i Insurance Code, HRS §431:1-102.”        Am. Compl. ¶¶ 135,

  142-43.    Underwriters’ and Monarch’s conduct also, according to

  Plaintiffs, “contravenes the purpose behind establishing HPIA”

  and “plainly violate[s] the express public policy that Hawaiian

  homeowners should be afforded property insurance with coverage

  for damage caused by ‘major national disasters,’ specifically

  the Kilauea Volcano eruption.”       Id. ¶¶ 136, 142-43.

               b. Analysis

                   i. Whether Plaintiffs Must Plead that Underwriters
                      and Monarch Owed Them an Independent Duty of Care

              As a general matter, Underwriters’ and Monarch’s

  arguments hinge on a theory that Plaintiffs must connect their

  UDAP claim to a breach of a duty of care.        This reasoning

  implies that there can be no UDAP violation without allegations

  that Underwriters and Monarch owed and breached a distinct duty

  of care, independent of HRS § 480-2.        The Court agrees with


                                    - 16 -
Case 1:18-cv-00496-ACK-KJM Document 159 Filed 06/10/20 Page 17 of 42     PageID #:
                                    3863


  Plaintiffs that this reasoning is based on a faulty premise.

  See Opp. to Underwriters’ Mot. 6-9; see also Compton v.

  Countrywide Fin. Corp., 761 F.3d 1046, 1055-56 (9th Cir. 2014).

             “The UDAP statute imposes an independent duty on all

  businesses to refrain from ‘unfair or deceptive acts and

  practices.’”    In re Gibbs, 522 B.R. 282, 289 (Bankr. D. Haw.

  2014).   “Nothing in the plain language” of § 480-2 calls for an

  allegation of a breach of an underlying duty of care independent

  from the statute itself.       Compton, 761 F.3d at 1055.       “Rather

  than requiring proof of a common law duty of care, section 480-2

  is better interpreted as imposing a statutory duty on

  [businesses] not to engage in ‘unfair or deceptive acts or

  practices in the conduct of any trade or commerce.”4/            Id. at

  1056; see also In re Gibbs, 522 B.R. at 289 (citing Compton to

  reject the argument that UDAP claim failed because plaintiff did

  not establish that defendant “owed and breached some other


        4/ The Court is not persuaded by Underwriters’ attempt in their Reply
  to distinguish Compton and the other cases cited by Plaintiffs as limited to
  the lender-borrower context. See Underwriters’ Reply 4-6. Contrary to what
  Underwriters say, the Ninth Circuit in Compton did not “preface[] its ruling
  by limiting it to UDAP claims between a borrower and a lender.”
  Underwriters’ Reply 4 (citing Compton, 761 F.3d at 1056-57). That the court
  used language consistent with the facts of the case before it does not mean
  that the broad principles are limited to a specific context. The Court
  simply sees no reason that Compton’s reading of the “plain language” of §
  480-2 would be limited to only UDAP claims brought by borrowers against
  lenders. See Compton, 761 F.3d at 1055-57; see also Admor HVAC Products,
  Inc. v. Lessary, Civ. No. 19-00068 SOM-KJM, 2019 WL 3430766, at *6 (D. Haw.
  July 30, 2019) (involving allegations of unfair business competition outside
  the lender-borrower context and noting that an unfair act does not depend on
  “violation of a statute or satisfaction of the elements of an analogous
  claim”); In re Gibbs, 522 B.R. at 289 (noting that the obligation not to
  engage in “unfair or deceptive” practices rests on “all businesses”).

                                     - 17 -
Case 1:18-cv-00496-ACK-KJM Document 159 Filed 06/10/20 Page 18 of 42    PageID #:
                                    3864


  duty”); Field, Tr. of Estate of Aloha Sports Inc. v. Nat’l

  Collegiate Athletic Ass’n, 143 Haw. 362, 373, 431 P.3d 735

  (2018) (holding that lower court erred in finding it necessary

  for plaintiff to prove a claim of tortious interference with a

  prospective business advantage to support HRS § 480-2(a)

  violation).

             Thus, when considering the validity of Plaintiffs’

  UDAP claim, the Court need only decide whether the Amended

  Complaint adequately alleges either unfair or deceptive acts,

  “without looking to negligence law to determine whether

  [Underwriters or Monarch] breached a common law duty of care.”

  Compton, 761 F.3d at 1055-56.       So even if Underwriters and

  Monarch are right that they did not owe Plaintiffs any

  suitability obligation or other duty of care (which the Court

  need not decide), that conclusion would not be fatal to

  Plaintiffs’ UDAP claim.5/      See id.; see also Underwriters’ Mot.


       5/  This is not contrary to the Courts ruling in Ryan v. Salisbury, 382
  F. Supp. 3d 1031 (D. Haw. 2019), which involved allegations that the
  defendant sold the plaintiff “unsuitable” life insurance policies. As
  explained above, the Court must consider the particular factual allegations
  underlying a UDAP claim to decide whether they establish conduct that
  “offends established public policy” or is “immoral, unethical, oppressive,
  unscrupulous or substantially injurious to consumers.” The Court in Ryan
  considered the factual allegations and concluded that they could not support
  a plausible claim of unfair or deceptive conduct. In its analysis, the Court
  noted that there is no general obligation on insurers to offer a “suitable”
  policy. See id. at 1054-55 & n.7.
        Underwriters now imply that Ryan’s recognition that no “suitability”
  obligation exists means that the allegations here of “inappropriate” or
  “inadequate” coverage cannot support a UDAP claim. Underwriters have read
  Ryan too broadly. The lack of an independent “suitability” requirement alone
  (Continued . . . )


                                    - 18 -
Case 1:18-cv-00496-ACK-KJM Document 159 Filed 06/10/20 Page 19 of 42     PageID #:
                                    3865


  9-16.   The Court instead must consider the substance of

  Plaintiffs’ allegations to decide whether they plausibly allege

  unfair or deceptive acts and practices.

              ii. Whether Plaintiffs have Plausibly Alleged Unfair
                  or Deceptive Acts and Practices on the Part of
                  Underwriters and Monarch

              “HRS § 480-2 . . . was constructed in broad language

  in order to constitute a flexible tool to stop and prevent

  fraudulent, unfair or deceptive business practices for the

  protection of both honest consumers and honest

  business[persons].”      Haw. Cmty. Fed. Credit Union v. Keka, 94

  Haw. 213, 228, 11 P.3d 1 (2000) (quoting Ai v. Frank Huff

  Agency, Ltd., 61 Haw. 607, 616, 607 P.2d 1304 (1980), overruled

  on other grounds by Roberts Haw. Sch. Bus, Inc. v. Laupahoehoe

  Transp. Co., Inc., 91 Haw. 224, 982 P.2d 853 (1999)) (latter

  alteration in Keka).      To state a UDAP claim, Plaintiffs must

  plausibly allege that (1) they are “consumers”; (2) Underwriters

  and Monarch violated HRS § 480-2(a) prohibiting “unfair or

  deceptive acts or practices in the conduct of any trade or




  did not warrant dismissal in Ryan. In fact, the Court implied that the
  allegations with “commensurate deception” could plausibly support a claim
  under the “deceptive” prong of UDAP. See id. at 1054-55. And as for the
  “unfair” prong, the Court simply found that the complaint contained
  “insufficient factual detail for the Court to find it plausible that
  defendants’ actions ‘offend[ed] established public policy’ or were ‘immoral,
  unethical, oppressive, unscrupulous[,] or substantially injurious to
  consumers.’” Id. at 1055 (quoting Balthazar v. Verizon Haw. Inc., 109 Haw.
  69, 77, 123 P.3d 194 (2005)). Thus, Ryan does not—as Underwriters suggest—
  stand for the idea that allegations of unsuitability always fail to support a
  UDAP claim.

                                     - 19 -
Case 1:18-cv-00496-ACK-KJM Document 159 Filed 06/10/20 Page 20 of 42    PageID #:
                                    3866


  commerce”; and (3) Plaintiffs suffered injury resulting in

  damages.     Compton, 761 F.3d at 1056 (citing HRS § 480-2).          “Any

  injury must be fairly traceable to the defendant’s actions.” In

  re Kekauoha–Alisa, 674 F.3d 1083, 1092 (9th Cir. 2012) (citing

  Flores v. Rawlings Co., LLC, 117 Haw. 153, 167 n.23, 177 P.3d

  341, 355 n.23 (2008)).

               As a threshold matter, Underwriters and Monarch have

  not disputed that Plaintiffs qualify as “consumers” and that the

  activities at issue involve the “conduct of any trade or

  commerce.”     See HRS §§ 480-2(a), 480-2(d), 480-13(b).         Applying

  the rest of the UDAP framework here, the Court holds that

  Plaintiffs have plausibly alleged that Underwriters and Monarch

  engaged in “unfair or deceptive acts or practices” and that

  Plaintiffs suffered damages for purposes of withstanding a

  motion to dismiss.

               In alleging their UDAP claim, Plaintiffs have

  abandoned the original complaint’s allegations of deception.

  They now focus exclusively on the “unfair” prong.           Accordingly,

  the Court will only address whether Plaintiffs’ allegations

  adequately plead a claim under the “unfair” prong of UDAP.6/             A

        6/ At the hearing, Underwriters tried to walk back their reading of the
  Amended Complaint as only asserting “unfair” practices, presumably in an
  attempt to invoke Rule 9(b)’s heightened pleading standard. Counsel for
  Underwriters suggested that the allegations that Plaintiffs were, as a result
  of Defendants’ conduct, caused to act in a particular way (purchasing the
  surplus lines policies with inadequate coverage) could be read as falling
  (Continued . . . )


                                     - 20 -
Case 1:18-cv-00496-ACK-KJM Document 159 Filed 06/10/20 Page 21 of 42    PageID #:
                                    3867


  practice is unfair when it “offends established public policy

  and when the practice is immoral, unethical, oppressive,

  unscrupulous or substantially injurious to consumers.”

  Balthazar v. Verizon Haw., Inc., 109 Haw. 69, 77, 123 P.3d 194

  (2005) (quoting Keka, 94 Haw. at 228, 11 P.3d 1).           “[T]he

  question of whether a practice constitutes an unfair or

  deceptive trade practice is ordinarily a question of fact.”

  Hungate v. Law Office of David B. Rosen, 139 Haw. 394, 410, 391

  P.3d 2 (quoting Balthazar, 109 Haw. at 72 n.4, 123 P.3d 194);

  see also Soule v. Hilton Worldwide, Inc., 1 F. Supp. 1084, 1096

  (D. Haw. 2014) (quoting Kukui Nuts of Haw. Inc. v. Baird & Co.,

  Inc., 7 Haw. App. 598, 612, 789 P.2d 501 (Ct. App. 1990)).

             The gist of the UDAP claim here, as otherwise detailed

  above, is that Underwriters and Monarch knew or should have

  known that Plaintiffs desired and needed lava coverage based on

  their homes’ locations in high-risk lava zones; that

  Underwriters and Monarch acted unfairly by issuing and selling

  policies containing Lava Exclusions anyway, without advising of

  other available coverage in the admitted market; that Monarch


  within the “deceptive” prong. The Court rejects this changed interpretation.
  It was never argued in the Motions or associated briefing. In fact, even
  when Plaintiffs noted in their opposition briefs that Defendants had
  effectively conceded that Rule 9(b) would not apply, neither Monarch nor
  Underwriters responded in their reply briefs. Thus, the Court limits its
  analysis to the “unfair” prong of UDAP viewed through the lens of the Rule 8
  pleading standard. See Wright & Miller, 5A Fed. Prac. & Proc. Civ. § 1300
  (4th ed.) (collecting cases holding that a “a party who fails to object to
  the manner in which fraud or mistake is pleaded at the pleading stage waives
  the specificity requirement set out in Rule 9(b)”).

                                    - 21 -
Case 1:18-cv-00496-ACK-KJM Document 159 Filed 06/10/20 Page 22 of 42   PageID #:
                                    3868


  failed to conduct (and Underwriters failed to ensure that their

  agent conducted) the requisite diligent search to determine

  whether other insurance was available in the admitted market;

  and that had the diligent search been performed, Underwriters

  and Monarch would have discovered other available insurance with

  lava coverage, either through other policies sold by

  Underwriters or through the HPIA.

             Considering these allegations, the Court finds that

  the Amended Complaint adequately pleads a practice that “offends

  established public policy” and is “immoral, unethical,

  oppressive, unscrupulous or substantially injurious to

  consumers.”    Plaintiffs have alleged plausible facts indicating

  that Underwriters’ and Monarch’s conduct in these narrow

  circumstances—selling and placing insurance that did not comply

  with the obvious needs and express requests (to the Retail

  Brokers) of the uniquely-situated homeowners—“offends public

  policy” and is “unscrupulous or substantially injurious to

  consumers.”

             One of the main themes in the Amended Complaint is

  that Defendants’ conduct offends or contravenes the public

  policy established by the HPIA.       To undermine this, Underwriters

  and Monarch first make the unpersuasive point that, because they

  were not writing HPIA coverage, the statute’s purpose or public

  policy does not apply to them.       It is enough, however, for UDAP

                                    - 22 -
Case 1:18-cv-00496-ACK-KJM Document 159 Filed 06/10/20 Page 23 of 42   PageID #:
                                    3869


  purposes that conduct violates the “spirit” of a law or

  “offends” a general public policy.         See Kapunakea Partners v.

  Equilon Enters. LLC, 679 F. Supp. 2d 1203, 1209-10 (D. Haw.

  2009).   The HPIA program stands for the broad public policy—

  unique to Hawai`i—of ensuring property insurance for residents

  of high-risk lava zones with unique geographical and climate

  concerns.     The legislature specifically sought to ensure

  “appropriately priced basic property insurance” for homeowners

  in these lava zones, which are at “high risk” for “major natural

  disasters.”    1991 Haw. Sess. Laws Act 284 § 2.       In doing so, it

  announced a general policy or principle—consistent with other

  pro-insured principles—that would account for the unique

  concerns of vulnerable homeowners located in high-risk lava

  zones.   The “major natural disasters” language would plainly

  include the nearby, erupting volcanoes.         Indeed, the law

  enacting the HPIA was a direct response to existing shortcomings

  in the market because of the dangers of ongoing volcanic

  eruptions.    And even though Underwriters were not authorized or

  licensed in Hawai`i, they and Monarch were still required to

  comply with certain conditions of Hawai`i’s insurance laws.

  Moreover, Underwriters’ and Monarch’s experience issuing

  insurance for homeowners in Hawai`i would presumably make them

  well aware of the other state-established insurance programs



                                    - 23 -
Case 1:18-cv-00496-ACK-KJM Document 159 Filed 06/10/20 Page 24 of 42    PageID #:
                                    3870


  (like HPIA) and other policies and principles to protect

  individuals residing in vulnerable locations.7/

               Monarch and Underwriters argue that Plaintiffs

  misinterpret the purpose and public policy underlying HPIA.

  They argue that the purpose of the HPIA is to ensure that

  property owners could get only “basic property insurance,” not

  “lava coverage.”     Underwriters’ Mot. 5; Underwriters’ Reply 13-

  14.     And, according to Monarch and Underwriters, because “basic

  property insurance” does not explicitly include lava coverage,

  selling surplus lines policies excluding lava coverage is

  nonetheless consistent with any policy or purpose underlying the

  HPIA.

               The bill establishing the HPIA program indeed

  emphasizes the “unavailability of basic property insurance” for

  persons in the at-risk lava zones and states that the law’s

  purpose is to “mak[e] basic property insurance available for

  such persons.”     Am. Compl. ¶ 36 (quoting 1991 Haw. Sess. Laws

  Act 284 § 1) (emphasis added).        And the purpose of the

  Association is to “[a]ssure the availability of basic property

  insurance.”     HRS § 431:21-101(2).     “Basic property insurance” is

  defined in the statute as “insurance against direct loss to real


        7/ The Court notes that factual discovery may very well establish that
  it was the Retail Brokers rather than Underwriters and Monarch who are
  responsible for Plaintiffs’ allegedly-inadequate coverage. But for the
  initial pleading hurdle, the Court cannot say that Plaintiffs have not
  pleaded “unfair” practices by Underwriters and Monarch as a matter of law.

                                     - 24 -
Case 1:18-cv-00496-ACK-KJM Document 159 Filed 06/10/20 Page 25 of 42     PageID #:
                                    3871


  or tangible personal property from perils insured under the

  standard fire policy and extended coverage endorsement.”             Id. §

  431:21-102; see also id. § 431:21-109(a) (“All properties

  qualifying for coverage under the plan of operation shall be

  eligible for the standard fire policy and extended coverage

  endorsement” and the “association shall provide additional

  coverages when directed by the commissioner or when approved by

  the commissioner”).      Hawai`i’s “standard form fire insurance

  policy” follows the one authorized under § 3404 of the New York

  insurance code, which provides that any policy insuring against

  the peril of fire must incorporate terms and provisions “no less

  favorable to the insured than those contained in the [standard

  policy.]”8/   N.Y. Ins. Law § 3404(f)(1)(A).

              While the Court recognizes that this definition of

  “basic property insurance” alone may not expressly include or

  exclude lava coverage, that is somewhat beside the point.             The

  impetus for enacting the HPIA statute was the regularly-

  occurring lava flow resulting from volcanic eruptions on the Big

  Island.    See 1991 Haw. Sess. Laws Act 284 § 2 (“The legislature

  finds that the recent Kilauea volcano eruption and lava flows


        8/ The standard fire policy does not specify the scope of the specific
  type coverages required, nor does it indicate whether lava damage would
  naturally fall within the definition of coverage for the peril of “fire.”
  Rather, the New York policy outlines the minimum standards for other
  contractual terms and conditions in a policy that insures loss caused by fire
  (e.g., clauses for “other insurance,” “innocent insureds,” contribution,
  waiver, and cancellation).

                                     - 25 -
Case 1:18-cv-00496-ACK-KJM Document 159 Filed 06/10/20 Page 26 of 42    PageID #:
                                    3872


  have caused a serious problem for residents of certain areas of

  the Big Island.”).     The program was enacted specifically because

  individuals with homes in the high-risk zones faced certain

  vulnerabilities from natural disasters—i.e., the inevitable

  danger of damage resulting from volcanic eruption.            See 1991

  Haw. Sess. Laws Act 284 § 2 (“The legislature finds it is in the

  interest of the State to foster stability for people adversely

  affected by major natural disasters . . . .”).           The legislature

  gave the Association authority to define the requisite coverages

  and perils necessary for the qualified homeowners with

  properties in the relevant areas.        Based on that authority, the

  Association added several additional perils meant to address

  other risks, at least one of which—lava flow—is unique to

  Hawai`i.   The enactment of the HPIA was recognized to be an

  “extraordinary” legislative action being undertaken to address

  the “unique and pressing needs” of the homeowners who were

  “unable to obtain any property insurance.”          See 1991 Haw. Sess.

  Laws Act 284 § 2.     Thus, these purposes, policies, and

  principles underly Hawai`i law, and are relevant for considering

  whether conduct “offends” or contravenes public policy for

  purposes of stating a UDAP claim.9/



        9/ Although Plaintiffs have pleaded plausible facts in support of their
  interpretation of the purpose and public policy underlying the HPIA program ,
  the Court makes no specific finding at this juncture of the relevant public
  policy.

                                     - 26 -
Case 1:18-cv-00496-ACK-KJM Document 159 Filed 06/10/20 Page 27 of 42     PageID #:
                                    3873


              In any event, the factual allegations in the Amended

  Complaint assert that—independent of their statutory

  obligations—the various Defendants were or should have been

  aware that Plaintiffs sought and needed lava coverage

  specifically based on the precise risks within lava zones, and

  that Underwriters and Monarch would or should have been aware

  that these particularly-vulnerable homeowners in the lava zones

  would have sought such coverage.        While it is true that

  Underwriters and Monarch dispute such knowledge, the Court and

  the parties are bound by the allegations of the Amended

  Complaint until the litigation progresses.          Without the benefit

  of a more-developed factual record, and viewing the allegations

  in the light most favorable to Plaintiffs, Plaintiffs have

  sufficiently alleged facts showing that Underwriters and Monarch

  were or should have been aware of Plaintiffs unique

  vulnerabilities and concern.10/       Taken together with the public

  policy underlying the HPIA and the few requirements for

  conducting surplus lines business, the Amended Complaint has

  alleged plausible facts that would support an “unfair” claim

  under UDAP.


        10/ While the Amended Complaint does not say outright that Plaintiffs
  advised Underwriters or Monarch of the coverage they sought—or even
  communicated with them at all—Plaintiffs do make clear that Underwriters or
  Monarch (the agent and coverholder who would have communicated with
  Plaintiffs or their Retail Brokers) were or should have been aware of
  plaintiffs unique needs and failed to advise Plaintiffs of other available
  coverage sources.

                                     - 27 -
Case 1:18-cv-00496-ACK-KJM Document 159 Filed 06/10/20 Page 28 of 42   PageID #:
                                    3874


             Notably, Plaintiffs concede that their position is not

  that Defendants may never issue insurance with lava exclusions.

  Opp. to Underwriters’ Mot. 21-22.       Instead, they clarify that

  Defendants’ conduct within the specific circumstances here was

  unfair.   According to Plaintiffs, they and the Class requested,

  desired, and plainly needed lava coverage, and Underwriters and

  Monarch were aware of those desires and needs and the existence

  of more comprehensive coverage sources.        In those narrow

  circumstances, Plaintiffs say, the surplus lines policies could

  be sold “only after a diligent search” and after at least

  advising Plaintiffs and the Class of other coverage sources that

  would have responded to their particular need of lava coverage.

  Opp. to Underwriters’ Mot. 22.

             That leads logically into the next point:

  Underwriters and Monarch dispute Plaintiffs’ allegations that

  (1) other Lloyd’s policies containing lava coverage would have

  been available to Plaintiffs and (2) insurance through the HPIA

  program would or should have been disclosed in a “diligent

  search” under Section 301 of the Surplus Lines Act.          The former

  is plainly a factual question.       The latter also raises factual

  issues, albeit more complex ones.

             Underwriters and Monarch argue that Monarch complied

  with Section 301 of the Surplus Lines Act.        They say that HPIA

  coverage does not fall within the “admitted market” such that it

                                    - 28 -
Case 1:18-cv-00496-ACK-KJM Document 159 Filed 06/10/20 Page 29 of 42   PageID #:
                                    3875


  would have come up in a due diligence search or precluded

  Monarch and Underwriters from selling the surplus lines

  policies.     The HPIA is an “association of all licensed insurers

  authorized to write property and casualty insurance in Hawaii.”

  See General Info: Why Isn’t the HPIA listed in Best’s Rating

  Guide?, Haw. Prop. Ins. Ass’n (2016),

  http://www.hpiainfo.com/general-info/why-isnt-the-hpialisted-in-

  bests-rating-guide/ (last visited June 9, 2020); see also HRS §§

  431:21-102 & 431:21-103(a).      As discussed, Section 301 requires

  the surplus lines broker to perform a “diligent search” among

  “insurers who are authorized to transact and are actually

  writing the particular kind and class of insurance in this

  State.”     HRS § 431:8-301(a)(2).    If “authorized” insurers are

  writing the “particular kind and class of insurance,” then the

  surplus lines policies cannot be sold.        Id.

               The parties in their briefing quarrel over the nature

  of the HPIA program and to what extent it would count as

  insurance available through “authorized” insurers.          Plaintiffs

  argue that had Monarch properly performed its search obligations

  under Section 301, it would not have placed insurance through

  the surplus lines market.      Underwriters and Monarch, on the

  other hand, argue that the HPIA is not part of the “voluntary”

  or “admitted” insurance market and therefore is not the type of

  “authorized” insurance referenced in Section 301.

                                    - 29 -
Case 1:18-cv-00496-ACK-KJM Document 159 Filed 06/10/20 Page 30 of 42    PageID #:
                                    3876


               While Underwriters and Monarch frame this issue as one

  of purely statutory interpretation to maintain that Plaintiffs’

  theory fails as a matter of law, in reality it raises factual

  disputes.    Deciding whether Section 301 would have precluded

  surplus lines coverage given the presence of HPIA coverage would

  benefit from further evidence and factual development, including

  depositions, witness reports or declarations, and other

  comparisons of the coverages at issue and the industry

  practices.    The Court thus declines to rule on this issue at the

  motion to dismiss stage.11/      Moreover, Plaintiffs have also

  alleged that other Underwriters policies within the voluntary

  market may have been available that would have included lava

  coverage.    And the Amended Complaint contains allegations

  independent of Section 301’s statutory requirements; Plaintiffs

  here sought and reasonably needed a specific type of coverage



       11/  The Court notes that Underwriters and Monarch raise an interesting
  point that, if HPIA does qualify as an “authorized” insurer writing the same
  type of coverage, the practical result would be that homeowners could never
  obtain surplus lines coverage. In other words, they could not choose between
  HPIA coverage and surplus lines coverage (because Section 301 would preclude
  the placement of surplus lines coverage in the first place). This is
  particularly concerning given that Underwriters have stated that HPIA
  coverage is significantly more expensive (though there is nothing in the
  pleadings comparing the pricing of the various policies and coverages).
  Again, the Court need not reconcile the two statutory schemes (surplus lines
  and HPIA) at this juncture because Plaintiffs have, at the very least,
  alleged sufficient factual allegations to establish “unfair” conduct.
        Moreover, regardless of whether the presence of HPIA insurance
  precluded the placement of surplus lines coverage, the Amended Complaint
  contains other allegations that Underwriters and Monarch knew or should have
  known that Plaintiffs sought and needed a specific type of coverage, the
  implication being that businesses selling insurance in the State of Hawaii
  would have been aware of the HPIA program, independent of any obligation
  under Section 301.

                                    - 30 -
Case 1:18-cv-00496-ACK-KJM Document 159 Filed 06/10/20 Page 31 of 42   PageID #:
                                    3877


  unique to the vulnerable location of their homes.          So whether or

  not the HPIA coverage would technically have fallen within the

  authorized market for “diligent search” purposes, the Amended

  Complaint has adequately alleged conduct that “offends

  established public policy” and a practice that “is immoral,

  unethical, oppressive, unscrupulous or substantially injurious

  to consumers.”    Keka, 94 Haw. at 228, 11 P.3d 1.

             In any event, the Court has already clarified that

  Plaintiffs need not prove a specific breach of an independent

  statutory or common-law duty.      So regardless of those questions,

  it is ultimately up to the fact-finder to determine whether

  Underwriters and Monarch committed an unfair act when they

  issued the policies the way that they did.        For now, the Court

  must accept as true all of Plaintiffs’ allegations in the

  Amended Complaint.     Doing so and viewing the Amended Complaint

  in the light most favorable to Plaintiffs, Underwriters’ and

  Monarch’s conduct plausibly rises to the level of an “unfair”

  business practice.

             Having concluded that Plaintiffs have adequately

  pleaded the first three elements of a UDAP claim, the Court

  turns briefly to the final element of a UDAP claim, which

  requires that Plaintiffs plead damages.        Plaintiffs argue that

  they suffered catastrophic losses that would otherwise have been

  covered had they been issued policies without Lava Exclusions or

                                    - 31 -
Case 1:18-cv-00496-ACK-KJM Document 159 Filed 06/10/20 Page 32 of 42     PageID #:
                                    3878


  policies through the HPIA program.          The Amended Complaint also

  details the premiums paid by Plaintiffs in procuring and

  renewing their insurance policies.12/        The Court holds that these

  allegations are sufficiently pleaded to survive a motion to

  dismiss.    This is particularly so given Hawai`i’s “low bar” for

  pleading damages.     See Compton, 761 F.3d at 1056.

              In sum, with this second iteration of their Complaint,

  Plaintiffs have “nudged” their UDAP claim “across the line from

  conceivable to plausible.”       Id. at 1057 (quoting Twombly, 550

  U.S. at 570, 127 S. Ct. 1955, 167 L. Ed. 2d 929).            Plaintiffs

  have pleaded facts that could plausibly support a factual

  finding of “oppressive, unscrupulous or substantially injurious”

  behavior.    For that reason, the Court holds that Plaintiffs’

  UDAP claim does not fail as a matter of law.           Underwriters’

  Motion is DENIED as to the Count I.

  II.   Bad Faith Claim Against Underwriters

              Count II of the Amended Complaint alleges that

  Underwriters breached the implied covenant of good faith and



        12/ At the hearing, while arguing against the Retail Brokers’ abstention
  motions, Plaintiffs’ counsel stated that the only form of damages Plaintiffs
  and the Class seek in this case is the return of the premiums they paid for
  the policies. This was a surprising assertion. In the Court’s view, the
  Amended Complaint’s prayer for relief pleads damages more broadly than that.
  In fact, the Amended Complaint only characterizes damages as paid premiums in
  connection with the unjust enrichment count, which is in the alternative to
  the legal claims. See, e.g., Am. Compl. ¶¶ 6, 104, 111. And, as discussed
  below, this Order ultimately dismisses Plaintiffs’ unjust enrichment claim.
  In any event, the Court need not clarify the scope of the damages sought at
  this juncture.

                                     - 32 -
Case 1:18-cv-00496-ACK-KJM Document 159 Filed 06/10/20 Page 33 of 42      PageID #:
                                    3879


  fair dealing.     Am. Compl. ¶¶ 161-77.       The Hawai’i Supreme Court

  first recognized a bad faith cause of action in the first-party

  insurance context in Best Place, Inc. v. Penn Am. Ins. Co., 82

  Haw. 120, 920 P.2d 334 (1996).         The court held that “there is a

  legal duty, implied in a first- and third-party insurance

  contract, that the insurer must act in good faith in dealing

  with its insured, and a breach of that duty of good faith gives

  rise to an independent tort cause of action.”            Id. at 132, 920

  P.2d 334.     The recognition of the bad faith claim was grounded

  on the “atypical” relationship between the insured and the

  insurer and the “adhesionary aspects of an insurance contract

  [that] justify the availability of tort recovery.”             Id.

  Moreover, the duty of “good faith” is also codified and

  incorporated by the legislature into the Hawai`i insurance code.

  See HRS § 431:1-102.       It recognizes that “[t]he business of

  insurance is one affected by the public interest” and requires

  “good faith” conduct in “all insurance matters.”13/            Id.

              The factual allegations underlying Count II are the

  same as those underlying the UDAP claim.           Am. Compl. ¶¶ 173-76.

  Plaintiffs rest those allegations on the common-law and


       13/   The full text of § 431:1-102 states:
               The business of insurance is one affected by the public interest,
               requiring that all persons be actuated by good faith, abstain
               from deception and practice honesty and equity in all insurance
               matters. Upon the insurer, the insured and their representatives
               rests the duty of preserving inviolate the integrity of
               insurance.

                                      - 33 -
Case 1:18-cv-00496-ACK-KJM Document 159 Filed 06/10/20 Page 34 of 42    PageID #:
                                    3880


  statutory good-faith obligations stemming from the ongoing

  contractual relationship between themselves and Underwriters

  during the relevant period.      Id. ¶¶ 163-64, 169.     Plaintiffs

  assert a “continuing course of conduct” on the part of

  Underwriters, who Plaintiffs argue breached the good-faith

  obligation “every time Plaintiffs and the Class paid premiums

  and renewed” the policies.      Id. ¶ 175.    Underwriters in response

  argue that dismissal of Count II is warranted for the same

  overarching reasons they sought dismissal of the UDAP claim.

  Specifically, they say that “[b]ecause Underwriters’ alleged

  liability is premised upon the same non-existent duties,

  dismissal of the entire FAC is appropriate.”         Underwriters’ Mot.

  21.

             In the Court’s Order Granting Defendants Certain

  Underwriters at Lloyd’s Motion to Dismiss, ECF No. 109, the

  Court emphasized this district’s reticence to “restrictively

  limit the tort of bad faith to only specified contexts.”             The

  Court recognized the “decidedly pro-insured principles set forth

  in Hawai`i case law.”     Id. at 59 (quoting Aloha Petroleum, Ltd.

  V. Nat’l Union Fire Ins. Co. of Pittsburgh, PA, Civ. No. 13-0296

  DKW-RLP, 2014 WL 3359933, at *5 (D. Haw. July 8, 2014)).             The

  tort of bad faith stems both from the contractual relationship

  between the insurer and the insured, as well as from the

  codified “good faith” obligation incorporated into the Hawai`i

                                    - 34 -
Case 1:18-cv-00496-ACK-KJM Document 159 Filed 06/10/20 Page 35 of 42    PageID #:
                                    3881


  insurance code.     Id. at 56; see also Aloha Petroleum, 2014 WL

  3359933 at *5 (noting that bad faith does not necessarily turn

  on the terms of the contract or whether a claim was covered or

  not; instead, “it turns on the conduct of the insurance company

  in handling the claim.” (quoting Enoka v. AIG Haw. Ins. Co.,

  Inc., 109 Haw. 537, 552, 128, P.3d 850 (2006))).

             No decisions in this district or in Hawai`i state

  courts have addressed whether the scope of the bad faith tort

  extends to the specific context here.        Still, the Court finds

  that Plaintiffs have adequately pleaded a claim sufficient to

  survive the initial pleading standard.        In a sense,

  Underwriters’ arguments fail for the same reasons their UDAP

  arguments failed.     They have identified no authority limiting

  the bad faith claim to specific breach of independent duties.

  To the contrary, bad faith case law in Hawai`i tends to favor a

  broader array of contexts, “pro-insured principles,” and a

  “reasonableness” standard.      Aloha, 2014 WL 3359933 at *6.         This

  is not to say that evidence of statutory or other violations

  would not serve to bolster a common-law bad faith claim.             See

  Aloha at *7.    But the absence of such precise violations or

  statutory obligations is not conclusive.        As the Hawai`i Supreme

  Court recognized in Best Place, “[t]he implied covenant is

  breached . . . when [the insurer’s] conduct damages the very

  protection or security which the insured sought to gain by

                                    - 35 -
Case 1:18-cv-00496-ACK-KJM Document 159 Filed 06/10/20 Page 36 of 42   PageID #:
                                    3882


  buying insurance.”     Best Place, 82 Haw. at 132, 920 P.2d 334

  (citation omitted).     Plaintiffs here have alleged just that.

  They allege that they were left with deficient coverage because

  their Retail Brokers and insurer (through its agent and

  coverholder) failed to advise of or sell other, more

  comprehensive coverage that Plaintiffs maintain they

  specifically sought and needed.

             Again, the evidence may ultimately show that

  Underwriters and Monarch were not the ones communicating with

  Plaintiffs and were not the ones with any opportunity to advise

  Plaintiffs of other available coverages, to the extent any such

  duty rests on any individual Defendant.        For now, though,

  Underwriters simply dispute the truth of many of Plaintiffs’

  allegations.    While they may very well be able to disprove the

  veracity of Plaintiffs’ claims or establish that their conduct

  was entirely reasonable, the Court must accept the allegations

  in the pleading as true for purposes of the motion to dismiss.

  Doing so, the Court finds that Plaintiffs have adequately

  pleaded their bad faith claim to survive the initial pleading

  stage.

             Moreover, “[t]he Best Place analysis focuses on the

  reasonableness of the insurer’s actions.”        Gov’t Emps. Ins. Co.

  v. Dizol, 176 F. Supp. 2d 1005, 1034-35 (D. Haw. 2001).           And

  what is reasonable is ordinarily a question of fact reserved for

                                    - 36 -
Case 1:18-cv-00496-ACK-KJM Document 159 Filed 06/10/20 Page 37 of 42   PageID #:
                                    3883


  the jury.     Tran v. State Farm Mut. Auto Ins. Co., 999 F. Supp.

  1369, 1372 (D. Haw. 1998).      Thus, unless the Court can say as a

  matter of law that Underwriters did not act in bad faith,

  Underwriters’ Motion must be denied.         See Dizol, 176 F. Supp. 2d

  at 1035 (granting summary judgment because it was “able to rule

  as a matter of law that Plaintiff did not use bad faith”).           The

  Court cannot make that conclusion here.

              The Court holds that Plaintiffs have pleaded a

  cognizable claim.     Accordingly, Underwriters’ Motion is DENIED

  as to Count II.

  III. Unjust Enrichment Claim Against Underwriters & Monarch

              The Amended Complaint’s final count against

  Underwriters and Monarch is an alternative claim for unjust

  enrichment.    Am. Compl. ¶¶ 192-94.       To recover on

  an unjust enrichment claim, a plaintiff must show that (1) the

  defendant received a benefit without adequate legal basis; and

  (2) the defendant unjustly retained the benefit at the expense

  of the plaintiff.     Chapman v. Journal Concepts, Inc., Civ. No.

  27-00002 JMS/LEK, 2008 WL 5381353, at *21 (D. Haw. Dec. 24,

  2008) (citing Small v. Badenhop, 67 Haw. 626, 636, 701 P.2d 647

  (1985)); see also Durrette v. Aloha Plastic Recycling, Inc., 105

  Haw. 490, 502-04, 100 P.3d 60 (2004).         Unjust enrichment is a

  “broad and imprecise term.”      Durrette, 105 Haw. at 502, 100 P.3d

  60. (citation omitted).     In reviewing unjust enrichment claims,

                                    - 37 -
Case 1:18-cv-00496-ACK-KJM Document 159 Filed 06/10/20 Page 38 of 42   PageID #:
                                    3884


  courts must be guided by the “underlying conception of

  restitution, the prevention of injustice.”        Id. (quoting Small,

  67 Haw. 626, 701 P.2d 647)

             “Hawai’i law has approved ‘the principle, long-invoked

  in the federal courts, that equity has always acted only when

  legal remedies were inadequate.’”       Swartz v. City Mortg., Inc.,

  911 F. Supp. 2d 916, 938 (D. Haw. 2012) (quoting Porter v. Hu,

  116 Haw. 42, 55, 169 P.3d 994 (Ct. App. 2007)) (internal

  quotation marks omitted), abrogated on other grounds as stated

  in Compton, 761 F.3d at 1054-55).       Thus, the absence of an

  adequate remedy at law is a “necessary prerequisite” to

  maintaining an equitable claim.       Soule, 1 F. Supp. 3d at 1102

  (citing Swartz, 911 F. Supp. 2d at 938).

             Underwriters and Monarch spend little time discussing

  the merits of the unjust enrichment claim.        They allege simply

  that the claim must fail because the conduct underlying the

  unjust enrichment claim and the legal claims is the same.            See

  Underwriters’ Mot. 21-22; Monarch’s Mot. 23-24.         As detailed

  above, the Court has rejected Underwriters’ and Monarch’s

  arguments that the legal claims fail.        The Court must thus take

  a closer, independent look at the validity of Plaintiffs’ unjust

  enrichment claim.

             The unjust enrichment claim is pleaded solely in the

  alternative to the legal claims.       Am. Compl. ¶¶ 192-93.

                                    - 38 -
Case 1:18-cv-00496-ACK-KJM Document 159 Filed 06/10/20 Page 39 of 42    PageID #:
                                    3885


  Plaintiffs allege that they have a legal remedy in the form of

  the UDAP and bad faith claims.        For the unjust enrichment claim,

  the Amended Complaint alleges that Plaintiffs would be entitled

  to restitution in the form of “non-gratuitous payments of

  premiums for surplus lines insurance and commissions for

  insurance-related services that Plaintiffs and the Class would

  not have paid, but for Defendants’ wrongdoing.”           Id. ¶ 196; see

  also id. ¶¶ 197-99.        The Amended Complaint states without any

  explanation that restitution “may provide greater relief” than

  the damages available through the legal claims because the legal

  damages may be “subject to certain offsets not applicable in

  equity.”      Id. ¶ 193.   At the hearing on the Motions, however,

  Plaintiffs’ counsel stated that the Amended Complaint as a

  whole—including the legal claims—seeks damages solely in the

  form of paid premiums.14/

                Plaintiffs’ unjust enrichment claim has two fatal

  flaws.      Plaintiffs have not established that the legal claims

  would be inadequate, and they have not sufficiently pleaded the

  elements of an unjust enrichment claim such that they would be

  entitled to equitable relief even in the event their legal

  claims fail.




        14/ As noted earlier, the Court does not necessarily read the
  Complaint’s prayer for relief that way.

                                     - 39 -
Case 1:18-cv-00496-ACK-KJM Document 159 Filed 06/10/20 Page 40 of 42    PageID #:
                                    3886


             The Court previously dismissed the original

  complaint’s unjust enrichment claim for failing to plausibly

  allege how the legal claims would be inadequate and failing to

  satisfy the pleading standard.       See Aquilina, 407 F. Supp. 3d at

  1084-85.   The current iteration of the claim faces the same

  initial problem.    Plaintiffs have alleged the same conduct to

  support their legal and equitable claims.        Indeed, they purport

  to allege the exact same damages as well.        Their argument is

  basically that equitable relief would be appropriate if

  Defendants are successful in defending the legal claims.             This

  reasoning is flawed.

             Unjust enrichment often fills in when a breach-of-

  contract claim fails, usually when a contract is otherwise void

  or not strictly enforceable.      This case is not a breach-of-

  contract case; it asserts other statutory and common-law claims

  based on Defendants’ allegedly wrongful business practices.             At

  the hearing, counsel for Plaintiffs could not explain to the

  Court how—if the legal claims fail—Plaintiffs would be able to

  prove unjust enrichment.      After all, if the UDAP and bad faith

  claims fail, it follows that Plaintiffs would not have shown any

  wrongful conduct on the part of Monarch and Underwriters.            Any

  benefit received would not have been without adequate legal

  basis and would not have been unjustly retained.         Plaintiffs

  have not alleged, for instance, that the insurance policies are

                                    - 40 -
Case 1:18-cv-00496-ACK-KJM Document 159 Filed 06/10/20 Page 41 of 42     PageID #:
                                    3887


  void, or that they paid for lava coverage and then were denied

  it.

             For these reasons, Plaintiffs have failed to

  adequately plead the elements of an unjust enrichment claim.

  Their UDAP and bad faith claims against Underwriters and Monarch

  are—by implication of Plaintiffs’ own admission—sufficient to

  remedy the parties’ dispute.      Thus, this case is not like

  Sunday’s Child, where it was unclear whether the dispute could

  be “answered entirely” by the legal and contract-based claims.

  See Sunday’s Child, LLC v. Irongate AZREP BW LLC, Civ. No. 13-

  00502 DKW-RLP, 2017 WL 561338, at *6-7 (D. Haw. Feb. 10, 2017)

  (holding that early dismissal of unjust enrichment would be

  premature).

             Underwriters’ and Monarch’s Motions are therefore

  GRANTED as to Count IV of the Amended Complaint.



                                 CONCLUSION

             For the foregoing reasons, the Court GRANTS IN PART

  and DENIES IN PART Underwriters’ Motion to Dismiss, ECF No. 126,

  and GRANTS IN PART and DENIES IN PART Monarch’s Motion to

  Dismiss, ECF No. 128.     Defendants’ Motions are granted, with

  respect to Count IV for unjust enrichment, and that claim is

  dismissed without prejudice.      Any amended complaint must be

  filed within thirty days of the issuance of this Order.              The

                                    - 41 -
Case 1:18-cv-00496-ACK-KJM Document 159 Filed 06/10/20 Page 42 of 42     PageID #:
                                    3888


  Court emphasizes that leave to amend is limited to curing the

  defects described in this order as to Count IV for unjust

  enrichment.    The Court has not granted Plaintiff leave to make

  other changes, such as adding new parties or entirely new

  claims.   Defendants’ Motions are otherwise denied with respect

  to the remainder of the claims against Underwriters and Monarch.




             IT IS SO ORDERED.

             DATED: Honolulu, Hawai’i, June 10, 2020.




                                    ________________________________
                                    Alan C. Kay
                                    Sr. United States District Judge


  Aquilina, et al. v. Certain Underwriters at Lloyd’s, et al., Civ. No. 18-
  0496-ACK-KJM, Order Granting in Part and Denying in Part Defendants Certain
  Underwriters at Lloyd’s and Monarch’s Motions to Dismiss.




                                     - 42 -
